APPEAL OF FRANK E. WALL.Wall v. CommissionerDocket No. 7359.United States Board of Tax Appeals4 B.T.A. 915; 1926 BTA LEXIS 2145; September 22, 1926, Decided *2145 Frank E. Wall pro se.  A. Calder Mackay, Esq., for the Commissioner.  LITTLETON*915  This appeal is from the determination of deficiencies of $72 and $68.75, respectively, for the calendar years 1921 and 1922.  It is claimed that the Commissioner erred in including in the husband's income the salary earned by the wife, and in refusing to allow him a deduction of $25 contributed to charity.  FINDINGS OF FACT.  During the calendar years 1921 and 1922, petitioner was a resident and citizen of California, married and living with his wife.  During the taxable years, and for a number of years prior thereto, petitioner's wife was employed by the Wall Company, a corporation, and received a salary of $600 per annum for personal services.  The taxpayer filed a separate return and did not include the earnings of his wife.  There existed between the petitioner and his wife an agreement that her separate income should belong exclusively to her.  All income of petitioner's wife was received directly by her and was at all times kept separate and apart from the income of her husband.  In 1922, petitioner contributed $25 to a Christmas fund for the poor, which*2146  fund was used exclusively for charitable purposes.  The Commissioner included as a part of petitioner's income for 1921 and 1922, the separate earnings received by his wife, denied the deduction of $25, and computed the deficiencies hereinbefore mentioned.  *916  OPINION.  LITTLETON: The decision of the first issue is governed by the opinion of the Board in the . We are of the opinion that the $25 contributed by the petitioner during 1922 to charity was a proper deduction from gross income for that year.  Judgment for the petitioner.